             Case 8:20-cv-00988-DKC Document 1 Filed 04/17/20 Page 1 of 8



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

JEFFREY HARRIS,                                       §       CASE NO.
                                                      §
        Plaintiff,                                    §
                                                      §       JUDGE
v.                                                    §
                                                      §
THE DOW CHEMICAL COMPANY,                             §
BP LUBRICANTS USA, INC.                               §
AND JOHN DOES 1-25,                                   §
                                                      §
        Defendants.                                   §


                             PLAINTIFF’S ORIGINAL COMPLAINT

     COMES NOW, Plaintiff, Jeffrey Harris, by and through his undersigned attorneys, and

alleges as follows:

        1.      Plaintiff is Jeffrey Harris, who resides in Huntersville, North Carolina, and who is

a resident and domiciliary of the State of North Carolina.

        2.      Defendant is The Dow Chemical Company, hereinafter (“Dow”), a corporation

domiciled in the State of Michigan, subject to the in personam jurisdiction of the state of

Maryland. Dow may be served through its registered agent for service of process, The

Corporation Trust, Inc., 2405 York Road, Suite 201, Lutherville Timonium, Maryland 21093-

2264.

        3.      Defendant is BP Lubricants USA, Inc., d/b/a “Castrol”, a corporation domiciled in

the state of New Jersey and Delaware, and which is registered to do business and does conduct

business in the state of Maryland. BP Lubricants USA, Inc. may be served with process through

its registered agent The Corporation Trust Inc., 2405 York Road, Suite 201, Lutherville

Timonium, Maryland 21093-2264. Defendant BP Lubricants USA, Inc. is the successor in

liability to Castrol Heavy Duty Lubricants, Inc., and Castrol North America, Inc., and is sued for
            Case 8:20-cv-00988-DKC Document 1 Filed 04/17/20 Page 2 of 8



their tortious conduct, acts, and omissions which caused or contributed to cause the plaintiff’s

damages complained of herein. Defendant Castrol and Defendant Dow will hereinafter referred

to collectively as “Defendants”.

                                   VENUE & JURISDICTION

       4.      The Court has jurisdiction over the lawsuit under 28 U.S.C. §1332(a)(1) because

Plaintiff and Defendants are citizens of different U.S. states, and the amount in controversy

exceeds $75,000, excluding interest and costs.

       5.      Venue is proper in this district under 28 U.S.C. §1391(b)(2) because a substantial

part of the events or omissions giving rise to this claim occurred in this district.

                                   FACTUAL ALLEGATIONS

       6.      From 1991 to 1995, Plaintiff, Jeffrey Harris worked as an operations manager for

Advanced Development & Assembly Corporation (“ADA”), located at Plum Drive, Silver

Springs, Maryland. ADA manufactured semi-conductors, or microchips, the process for which

necessitated cleaning of the product by use of a “vacuum degreaser”.

       7.      In the course and scope of his employment, Plaintiff Jeffrey Harris was required

to use a vapor degreaser device, and also to work in and around said device. Said vapor

degreaser utilized hazardous chemicals including benzene, toluene, trichloroethylene, and

trichloroethane, and other dangerous and carcinogenic hydrocarbon-based substances and

chemicals to produce and clean the products which his employer manufactured. Upon

information and belief, the vapor degreaser cleaned the solder on the microchips using said

hazardous chemicals. Upon information and belief, these chemicals and substances were used in

other functions in and around the ADA production areas where Plaintiff worked.

       8.      The aforesaid hazardous chemicals released vapors, fumes and chemicals into the

air in and around plaintiff’s workspace, and into the manufacturing facility generally. These
            Case 8:20-cv-00988-DKC Document 1 Filed 04/17/20 Page 3 of 8



harmful vapors, fumes, and chemicals were released into the area(s) where Plaintiff work, and he

was exposed through dermal contact and breathing contact of the airborne chemicals.

       9.      Said releases of vapors, fumes and chemicals exposed plaintiff to harmful cancer-

causing chemicals including benzene, toluene, trichloroethylene, and trichloroethane. The

Defendants did not provide Mr. Harris with personal protective equipment, or proper or adequate

warnings as to the danger and cancer-causing propensity of exposure to the aforesaid chemicals

listed in paragraph seven (7) above.

       10.     Said hazardous chemicals are known human carcinogens, for which exposure to

them potentially may cause and contribute to cause hematopoietic disease, which may be latent

in the human body for years after exposure without signs or symptoms.

       11.     These substances complained of in paragraph seven (7) herein, and throughout

this Complaint were manufactured, sold, and supplied to ADA by the defendants Dow, and

Castrol during all relevant periods of Plaintiff’s employment there.

       12.     On or about May 15, 2017, Plaintiff Jeffrey Harris was diagnosed with multiple

myeloma, a blood-borne disease which may be caused by exposure to dangerous chemicals such

as benzene, toluene, trichloroethylene, and trichloroethane.

                           COUNT I: BREACH OF WARRANTY

       13.     Plaintiff incorporates the above allegations of paragraphs 1- 12 as if set forth

herein in extenso.

       14.     The chemicals that the named defendants herein and defendants Does 1-25

manufactured, or alternatively marketed, distributed, and/or sold, which chemicals exposed the

plaintiff to harmful chemicals; and, these chemicals caused his cancer, via exposure in the

manufacture of his workplace printed circuit boards.
          Case 8:20-cv-00988-DKC Document 1 Filed 04/17/20 Page 4 of 8



       15.     Alternatively, the chemicals were used in the processes associated with making

electrical parts and printed circuit boards, and these chemical products were defective in design

and had marketing defects as follows:

               a.     Defendants failed to warn of their cancer-causing harmful propensities and
                      potential to damage blood cells and bone marrow of the body, presenting
                      the risk of developing multiple myeloma.

               b.     Defendants failed to instruct purchasers and users of how to protect
                      themselves against the risk of developing cancer from the use of the
                      products.

               c.     Defendants failed to warn of the need to wear respiratory protection and
                      dermal protection against contact for the chemicals, and he failed to warn
                      of their cancer-causing attributes.

               d.     Defendant failed to test their products to identify and eliminate the
                      dangers they present to workers and consumers as unreasonably
                      dangerous products.

               e.     Defendants sold, manufactured and/or distributed products that were
                      unreasonably dangerous as that term is used in product liability law, and
                      the risk of harm outweighs the utility of the product.

               f.     Defendants violated the product liability and tort laws of this state,
                      including the Restatement of Torts 2nd, § 402A.

               g.     Defendants sold, distributed, manufactured, or, alternatively, marketed the
                      products in an unreasonably dangerous condition at the time of sale or
                      distribution, and /or with marketing defects, proximately causing the
                      injuries and damages to Plaintiff.

                       COUNT II: STRICT PRODUCTS LIABILITY

       16.     Plaintiff incorporates the above allegations 1-16 as if set forth herein in extenso.

       17.     Defendants’ negligence and fault were substantial factors in causing his multiple

myeloma and related illnesses, rendering defendants liable for the damages and injuries that

resulted from this conduct.

       18.     Plaintiff’s job required him to breathe the chemicals made by defendants and he

was not warned or instructed by the defendants of the need for special handling and precautions
          Case 8:20-cv-00988-DKC Document 1 Filed 04/17/20 Page 5 of 8



from exposure to avoid injury, including the need to be protected from breathing and touching

the chemicals.

        19.      Plaintiff was unaware of the risk of personal injury or death caused by working

with the defendants’ products or of the hazards that they created under his working conditions,

which harm was foreseeable to the defendants.

        20.      Defendants are strictly liable for the following breaches of duty, or violations of

product liability laws:

                 a.       Defendants had a duty to exercise a reasonable standard of care in the
                          manufacture, design, and marketing of the product, requiring them to issue
                          proper instructions for the use of the product, and to warn of the dangers
                          of their product’s use;

                 b.       To have inspected and tested the product for safe usage;

                 c.       To notify plaintiff and the public to the nature and extent of the dangers
                          that the product posed and the protection needed to avoid from this danger
                          and to recommend medical monitoring of the health of users of the
                          product;

                 d.       The corporate Defendants failed to exercise the care required in this state
                          under negligence and product liability standards and laws, and failed to
                          warn and instruct buyers and users relative and other safety measures
                          necessary for the workers’ safety;

                 e.       Defendants’ instructions, warnings, packaging, and labels were designed
                          defectively;

                 f.       Defendants’ defective product and fault, was a cause-in-fact, and/or
                          producing cause of the Plaintiff’s injuries and damages;

                 g.       Defendants’ substandard conduct, and/or fault under products liability
                          laws were the legal cause of the Plaintiff’s injuries, and actual damages;

                 h.       Defendant’s products were unreasonably dangerous when made,
                          marketed, and sold; and, they were defective when they left the
                          defendants’ control, and their defective condition was the proximate cause
                          of Plaintiff’s injuries.

        21.      As a result of Defendants’ negligence and, in the alternative, strict liability fault,

creates liability in favor of plaintiff under strict liability laws, making them liable to plaintiff for
          Case 8:20-cv-00988-DKC Document 1 Filed 04/17/20 Page 6 of 8



causing his cancer and related illnesses and his past, present, and future damages for which

Plaintiff sues the Defendants:

               a.      Developing cancer, with associated loss of enjoyment of life, with and
                       associated mental anguish and fear of dying from the results of cancer;

               b.      Past, and future medical, pharmaceutical, physician, and hospital
                       expenses;

               c.      Past, present and future mental anguish, and physical pain and suffering,
                       and physical and mental impairments and complications;

               d.      Lost wages and benefits in the past, and a severe diminution of earning
                       capacity, and lost wages/benefits for the remainder of Plaintiff’s life;

               e.      Permanent physical disabilities and loss of physical function associated
                       with his exposure to Defendant’s products.

               f.      Travel and other medically related expenses for medical treatment and
                       care.

       22.     The corporate defendants knew of the risks of harm and acted as if they did not

care if persons, including Plaintiff, became ill with cancer, and showed a conscious indifference

to the health and welfare of the people working with the manufacturer’s products; and, therefore,

plaintiff sues each corporate defendant for punitive damages, for their willful and wanton

disregard for the safety and welfare of plaintiff and his co-workers.

                                   COUNT III: NEGLIGENCE

       22.     The Plaintiff adopts and incorporates herein by reference all of the facts and

matters alleged in paragraphs 1-21, and further states:

               a.      Defendants supplied, distributed, marketed, and sold to Plaintiff’s
                       employer ADA Corporation harmful and cancer-causing substances
                       complained of herein.

               b.      Defendants knew, or should have known, that the chemicals posed a risk
                       of harm that persons such as Plaintiff would be exposed and thereby
                       harmed as a result of such exposures.

               c.      Defendants breached their duty to exercise reasonable care in the supply,
                       distribution, and marketing, of their harmful and hazardous chemicals.
          Case 8:20-cv-00988-DKC Document 1 Filed 04/17/20 Page 7 of 8



               d.      Defendants breached their duty to warn or notify the plaintiff that these
                       chemicals were potentially hazardous and that exposure may cause cancer.

               e.      Defendants breached their duties by their negligent, reckless, and
                       intentional, malfeasance in the management, sale, supply, distribution, and
                       marketing of the chemicals to Plaintiff’s employer.

               f.      Defendant’s negligent, reckless, and intentional conduct has resulted in the
                       harmful exposure to plaintiff of their cancer-causing products, and in
                       causing or contributing to cause Plaintiff’s hematopoietic disease.

               g.      Defendant’s negligence was a direct and proximate cause of the Plaintiff’s
                       injuries.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff Jeffrey Harris comes now and

prays that after each of the defendants are made to appear and answer and due proceedings had,

the defendants, and each of them, be cast in judgment in excess of $75,000, for punitive damages

to the fullest extent of the law, and sues each of the defendants and prays they be held liable

jointly and severally for the injuries, damages, punitive damages, and costs of these proceedings,

as suffered by plaintiff, together with pre-judgment and post-judgment interest as allowed.

       For all general and equitable relief, costs of suit; and for such other and further relief as

the court deems just and proper.

TRIAL BY JURY DEMANDED

                                              Respectfully submitted,

                                              Morgan & Paul, PLLC


                                              /s/ Gregory G. Paul
                                              GREGORY G. PAUL
                                              MD ID Number: 26208
                                              100 First Avenue, Suite 1010
                                              Pittsburgh, PA 15222
                                              (412) 259-8375 (telephone)
                                              (888) 822-9421 (facsimile)
                                              gregpaul@morgan-paul.com
      Case 8:20-cv-00988-DKC Document 1 Filed 04/17/20 Page 8 of 8



                                 OF COUNSEL:

                                 S. Reed Morgan
                                 The Carlson Law Firm
                                 Texas State Bar No. 14452300
                                 100 E. Central Texas Expy
                                 Killeen, Texas 76541
                                 (254) 526-5688
                                 rmorgan@carlsonattorneys.com
                                 Attorney for the Plaintiff
                                 (Pro hac vice pending)

                                 Attorney for Plaintiff
Dated: April 17 , 2020
